INTERCREDITOR AGREEMENT


This INTERCREDITOR AGREEMENT, dated as of December 4, 2008 (this “Agreement”),
is entered into by and among the noteholders whose names and addresses are set
forth on the signature pages hereto (the “Noteholders”).


WITNESSETH:


WHEREAS, Novint Technologies, Inc., a Delaware corporation (the “Company”) has
issued 8% Senior Secured Promissory Notes (the “8% Notes”) pursuant to that
certain Subscription Agreement dated on or around December 4, 2008.


WHEREAS, in the event that the 8% Notes are not repaid within one year from the
Initial Closing Date, the Company shall have the option to refinance the Notes
and accrued interest by issuing to each of the Noteholders a 10% Convertible
Senior Secured Promissory Note (the “10% Notes”).


WHEREAS, the Noteholders agree that the 8% Notes and the 10% Notes
(collectively, the “Notes”), are secured by the Collateral and the rights and
obligations of the Noteholders with respect to the Notes and the Collateral
shall be governed by this Agreement.


WHEREAS, each Noteholder recognizes the security interests granted to such
Noteholder under the Notes ranks pari passu in right of payment and right of
lien priority with the security interests granted by the Company to the other
Noteholders and signatories to this Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Any and all capitalized terms used herein shall
have the meanings ascribed thereto in the Notes or Subscription Agreement,
unless specifically defined herein.
 
 

 
(a)
The following terms, as used in this Agreement, shall have the following
meanings:



 “Indebtedness” means all indebtedness and other obligations of the Company to
the Noteholders.


“Insolvency Event” means any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Company or to its creditors, as such, or
to its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of the Company, whether or not involving
insolvency or bankruptcy.


“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).


“Paid in Full” means all principal, interest and fees payable under the Note and
all other Secured Obligations shall have been paid in full in cash (other than
contingent obligations or indemnification obligations for which no claim has
been asserted).


“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.


--------------------------------------------------------------------------------


(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (ii)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Sections, clauses and Exhibits shall be construed to refer to Sections and
clauses of, and Exhibits to, this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any right or interest in or to assets and properties of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.  The Exhibit
attached to this Agreement shall be deemed incorporated herein by reference.


2.           Noteholder Rights


(a)           Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Indebtedness granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or any defect or deficiencies in, or failure to
perfect, the Liens securing the Indebtedness or any other circumstance
whatsoever, each Noteholder hereby agrees that any Lien on the Collateral
securing Indebtedness now or hereafter held by or on behalf of a Noteholder
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be deemed pari passu in right, priority,
operation, effect and all other respects to any Lien on the Collateral securing
any other Indebtedness.


(b)           Prohibition on Contesting Liens.  Each Noteholder agrees that it
will not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency Event), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any other
Noteholder in the Collateral or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the Noteholders to enforce this Agreement.


(c)           Similar Liens and Agreements.  The Noteholders agree that it is
their intention that the Collateral be substantially identical and that the
documents and agreements creating or evidencing the Collateral shall be in all
material respects the same forms of documents.


(d)           Exercise of Remedies.  The Noteholders agree that upon an Event of
Default the Noteholders may exercise any rights or remedies available with
respect to the Collateral or institute any action or proceeding with respect to
such rights or remedies upon consent by a majority of the Noteholders based on
the outstanding amount of the Indebtedness.


(e)           Application of Proceeds.  So long as the Indebtedness has not been
Paid in Full, whether or not any Insolvency Event has been commenced by or
against the Company, Collateral or proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Collateral upon the
exercise of remedies by a Noteholder, shall be applied ratably to the
Indebtedness then outstanding.  Any proceeds of a distribution of Collateral
made in connection with an Insolvency Event shall be applied ratably to the
Indebtedness then outstanding.

2

--------------------------------------------------------------------------------


(f)            Insurance.  The Noteholders shall have the sole and exclusive
right to adjust settlement for any insurance policy covering the Collateral in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Indebtedness is Paid in Full,
all proceeds of any such policy and any such award (or any payments with respect
to a deed in lieu of condemnation) if in respect to the Collateral shall be paid
ratably to the Noteholders based on the outstanding amount of the Indebtedness
owed to each Noteholder.


(g)           Credit Bid(s).  Any Noteholder may make a credit bid at any
foreclosure sale or other sale of any of the Collateral; provided, that the
other Noteholders receive a cash payment as a result of such credit bid equal to
their ratable share of the consideration that would have been received under
this Agreement had such credit bid been paid in cash.


(h)           No Marshaling.  No Noteholder shall have any obligation to marshal
any assets in favor of, or against or in payment of, any other Noteholder or any
Indebtedness.


3.           Reinstatement.  This Agreement shall continue to be effective or
shall be reinstated, as the case may be, if, for any reason, any payment of
Indebtedness by or on behalf of the Company shall be rescinded or must otherwise
be restored by any Noteholder, whether as a result of an Insolvency Event or
otherwise.


4.           Obligations of the Company Not Affected.  The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
Noteholders against the other Noteholders.  Nothing contained in this Agreement
shall impair the obligation of the Company to pay its obligations with respect
to the Indebtedness as and when it shall become due and payable; provided that
the exercise of remedies in connection with a failure to make such payments
shall be limited as provided herein.


5.           No Waivers; Remedies.  No failure on the part of any party to this
Agreement to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The rights and remedies of the parties to this Agreement or
any other Person hereunder provided herein are cumulative and are in addition
to, and not exclusive of, any rights or remedies provided by law.  Rights
hereunder are not conditional or contingent on any attempt by any party to
exercise any of its rights under any other document, agreement or instrument.


6.           Amendments.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any party therefrom, shall in any
event be effective unless the same shall be in writing and signed by all
parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that any
addition of a Noteholder pursuant to Section 15 hereof shall not constitute a
modification hereto for purposes of this Section 6.


7.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.


8.           Exculpation.  In connection with any exercise of foreclosure upon
Collateral or enforcement of Noteholders’ remedies, no Noteholder nor any of its
partners nor any of their respective directors, officers, employees, attorneys,
accountants, or agents shall be liable as such for any action taken or omitted
by it or them, except for its or their own gross negligence or willful
misconduct with respect to its duties under this Agreement.  No Noteholder shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it, if the selection of such agents or
attorneys-in-fact was done without gross negligence or willful misconduct.

3

--------------------------------------------------------------------------------


9.           Notices.  Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement or any other agreement
entered into in connection herewith shall be in writing and (except informal
documents which may be sent by first class mail, postage prepaid) shall be
personally delivered or sent by certified mail, postage prepaid, return receipt
requested, or by facsimile, or by reputable overnight delivery service, to the
secured parties, at their respective addresses or fax numbers set forth on the
signature pages below.


10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


11.           Headings.  Headings used in this Agreement are for convenience of
reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.


12.           No Inconsistent Requirements.  In the event of a direct conflict
between the terms and provisions contained in this Agreement and the terms and
provisions contained in the Notes, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Agreement shall control and govern.


13.           Reliance.  Each of the parties hereto hereby agrees that this
Agreement may be relied upon by the other parties hereto and this Agreement
shall be enforceable by each party against the other parties hereto.


14.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by facsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.


15.           Joinder.  The Company shall cause each party which, from time to
time, after the date hereof  purchases any Note or other Indebtedness from the
Company which is secured by the Collateral, to execute and deliver a counterpart
signature page hereto substantially in the form of Exhibit I hereto and upon the
execution and delivery of such counterpart signature page shall become a
Noteholder hereunder and shall become bound by the terms and provisions hereof
with the same force and effect as if originally named a party herein.  Each
party hereto shall cause each party which, from time to time, acquires an
interest in any Indebtedness from such party to execute and deliver a
counterpart signature page hereto substantially in the form of Exhibit I hereto
and upon the execution and delivery of such counterpart signature page shall
become a Noteholder hereunder and shall become bound by the terms and provisions
hereof with the same force and effect as if originally named a party
herein.  The obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new party hereunder.  The execution
and delivery of such counterpart signature page shall require the consent of the
Company.


[Signature Page Follows]



 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned Noteholder has, agreeing to be bound,
executed this Intercreditor Agreement as of the date set forth below.


Date: _____________________                                                     


ENTITIES:




_____________________________________
Print Name of Company, Limited
Liability Company, Corporation or Trust


By:
_______________________
Name:  _______________________  Title:  _______________________ 

 
 




INDIVIDUALS:




_____________________________________


Print Name: _____________________






















[Intercreditor Agreement]
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO
THIS ___ DAY OF _____________, 2008


Novint Technologies, Inc., a Delaware corporation
 
By:
______________________________
Name:  Thomas G. Anderson  Title:  Chief Executive Officer 

        

 
 
[Intercreditor Agreement]
 
 

--------------------------------------------------------------------------------

 
Exhibit I to
Intercreditor Agreement


[Form of Counterpart Signature Page to Intercreditor Agreement]




By signing below, [each of] the undersigned becomes a Noteholder under the
Intercreditor Agreement dated as of December 4, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) to which
this signature page is attached and is made a part, and agrees that, upon the
execution and delivery of this signature page to the Company (as defined in the
Agreement), it is bound by the terms, conditions and obligations thereof
applicable to it as a Noteholder under the Agreement and further represents and
warrants to the Company and other Noteholders that this Form of Counterpart
Signature Page to Agreement has been duly executed and delivered by it.
 
Address: 
NOTEHOLDER
                         
Date:
By:
          Name:        Title:           


 


 




ACKNOWLEDGED AND AGREED TO
THIS ___ DAY OF _____________, 2008


Novint Technologies, Inc., a Delaware corporation
 
 
By:
______________________________
Name:  Thomas G. Anderson  Title:  Chief Executive Officer 

        

 
 



[Counterpart Signature Page to Intercreditor Agreement]
 
 

--------------------------------------------------------------------------------

 
